DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/15/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.

Claim Objections
5.	Claim 10 is objected to because of the following informalities:  the claim recites “data process” it is believed to be “data processor” Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kann; Jong J.; et al (UA 2012/0023077), hereinafter “Kann”.

As per Claim 1, Kann discloses:
A method for tracking modifications of a hierarchical database table of an application implemented by one or more data processors forming one or more computing devices, the method comprising: Par [0224], “Database system 500 may perform any operation or function for managing or modifying data tables 515 or modifying, managing and tracking information stored in data tables 515.”)
receiving data comprising a modification to the hierarchical database table having a plurality of database entries; (Par [0224], “Database system 500 may perform any operation or function for managing or modifying data tables 515 or modifying, managing and tracking information stored in data tables 515.”)
defining a change trigger table having a record corresponding to the modification of a database entry of the plurality of database entries; and (Par [0226], “Database manager 501 may include functionality for creating rules 512 and/or triggers 510. Database manager 501 may maintain, manage, create, delete or update any portion of a data table 515 or a notification table 520”)
providing the change trigger table to a unified instance authorization application for further definition of an explosion database table. (Par [0227], “Database 

As per Claim 2, the rejection of Claim 1 is incorporated and Kann further recites: further comprising defining the explosion table associated with an object group collection, wherein the object group collection includes one or more inherent object groups defined in a hierarchy. (Par [0238], “Data table 515 may store information about any number of objects, subjects, people, topics. Data table 515 may comprise multiple information about any particular object, subject, person or topic” and par [0239], “Data table 515 may be organized or formed in any format, order or hierarchy used by any database table. A data table 515 may be a hierarchical database table or a non-hierarchical).

As per Claim 3, the rejection of Claim 1 is incorporated and Kann further recites: further comprising providing a database table view of the explosion database table to a user on a graphical user interface, the database table view containing data updates incorporating the modification.  (Par [0219], “545A, notification time 550A and transaction sequence 555A to record any additional information about the changes, updates new entries or deleted entries in data table 515A. NT 520A may also 

As per Claim 4, the rejection of Claim 1 is incorporated and Kann further recites: further comprising providing the change trigger table to another application within the same hierarchy of the application for use across applications. (Par [0129], “Furthermore, the client agent 120 and/or interceptor may operate at or interface with the network stack 310 in a manner transparent to any application… another computing device, such as a server, or any of the protocol layers above and/or below the protocol layer interfaced to by the interceptor 350.” And see Figure 3 and par [0239], “Data table 515 may be organized or formed in any format, order or hierarchy used by any database table. A data table 515 may be a hierarchical database table or a non-hierarchical database table”.).

As per Claim 5, the rejection of Claim 1 is incorporated and Kann further recites: further comprising assigning a change type to the modification based on data manipulation of the hierarchical database table made by the modification. (Par [0239] and par [0241], shows all the modifications prior versions, rows, columns or entries, and par [0247], “Update ID 542 may include any information corresponding to a particular update event. Update ID 542 may comprise any information indicating a particular event that caused a change in data table 515 or NA 520.”).

As per Claim 6, the rejection of Claim 1 is incorporated and Kann further recites: wherein the modification comprises at least one of a deletion of the database entry within the hierarchical database table, a reassignment of the database entry to another database entry within the hierarchical database table, and a creation of a new database entry within the hierarchical database table. (Par [0219], “ NT 520A may further use data table row 515A' to maintain information or copies of any portion of data table 515 that was created, updated, changed or deleted. NT 520A may further use notification type 530A to identify the type of change or update made to data table 515.”).

As per Claim 7, the rejection of Claim 1 is incorporated and Kann further recites: wherein the hierarchical database table is an application owned hierarchy providing a read interface at a database level. (Par [0036], “As shown in FIG. 1A, the appliance 200, which also may be referred to as an interface unit 200 or gateway 200, is shown between the networks 104 and 104'. In some embodiments, the appliance 200 may be located on network 104. For example, a branch office of a corporate enterprise may deploy an appliance 200 at the branch office. In other embodiments, the appliance 200 may be located on network 104'. For example, an appliance 200 may be located at a corporate data center.”).

As per Claim 8, the rejection of Claim 4 is incorporated and Kann further recites: wherein the hierarchical database table is accessible to other hierarchies of the application. (Par [0239], “A data table 515 may be a hierarchical database table or a non-hierarchical database table. In some embodiments, data table 515 orders 

As per Claim 9, the rejection of Claim 1 is incorporated and Kann further recites: wherein the hierarchical database table is stored in an in-memory database. (Par [0091], “In some embodiments, the cache memory element may comprise a data object in memory 264 of device 200.”)

As per Claims 10-20, being the system and non-transitory computer programmable product claims corresponding to the system claims 1-9 respectively and rejected under the same reason set forth in connection of the rejections of Claims 1-9 and further Kann discloses: (Title “SYSTEMS AND METHODS FOR DATABASE NOTIFICATION INTERFACE TO EFFICIENTLY IDENTIFY EVENTS AND CHANGED DATA” and par [0077], “ the computing device 100 can be any workstation, desktop computer, laptop or notebook computer, server, handheld computer, mobile telephone, any other computer, or other form of computing or telecommunications device that is capable of communication and that has sufficient processor power and memory capacity to perform the operations described herein.”).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

	Frankland et al (US 2014/0180939), relates to INTEGRATED CHANGE MANAGEMENT UNIT specifically to standard interface system that is positioned "on top of" one or more databases, allowing addition, deletion and modification of data entry forms, tables, views, images, reports, queries, information processing and logic, monitoring or work flow and distribution and routing, menu presentations and provision of regulatory or non-regulatory alerts. Substantially all of the data entry and modification.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANGELICA RUIZ/Primary Examiner, Art Unit 2158